It having been reported to the Court that John Flather Ellis, of Washington, District of Columbia, has been disbarred from the practice of law by order of the United States Court of Appeals for the District of Columbia Circuit, duly entered on the first day of November 1967, and this Court by order of December 4, 1967, having suspended the said John Flather Ellis from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It Is Ordered that the said John Flather Ellis be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.